COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      John Joe Camacho v. The State of Texas

Appellate case number:    01-20-00282-CR

Trial court case number: 86317-CR

Trial court:              461st District Court of Brazoria County

        Appellant’s brief was due September 11, 2020. Appellant’s retained counsel filed a motion
for extension on September 10, 2020, asking for a 60-day extension. The Court inadvertently
failed to rule on this motion. More than 60 days have elapsed since counsel filed the motion.
Accordingly, the Court dismisses the motion for extension as moot.
       The Court resets the deadline for appellant’s brief on January 15, 2021.
       It is so ORDERED.

Judge’s signature: __/s/ Richard Hightower________
                    Acting individually  Acting for the Court


Date: __December 22, 2020___